Title: To Thomas Jefferson from Meriwether Lewis, 27 June 1807
From: Lewis, Meriwether
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philadelphia June the 27th. 1807.
                        
                        I transmit you by Genl. Dearborn your ring and Majr. Randolph’s watch. the ring has been reset with the
                            addition of four new brilliants. knowing it to be a family piece, I directed the workman to reset it in the same stile it
                            formerly was, but regardless of the charge he took the liberty of consulting his own taste on the subject and has made it
                            such as I fear will not prove pleasing to you.—
                        The watch of Mrs. Randolph is in readiness and shall be forwarded by Mr. Gallatin whom I hourly expect from
                            New York on his way to the City of Washington.—
                        Your watch is not yet repared altho’ she was put in the possession of Mr. Voight immediately on my arrival at
                            this place; my visits to him on that subject have not been unfrequent since, and he has after many apologies for having
                            retained her so long promised me that she shall be ready in the course of a few days; should I not meet with an earlier
                            opportunity I shall bring her with me on my return to Washington about the 15th. of the next month.
                        Mr. Briggs has not called nor can I learn that he has yet been in Philadelphia.—
                        I sincerely regret the loss you sustained in the articles you shiped for Richmond; it seems peculiarly
                            unfortunate that those at least, which had passed the continent of America and after their exposure to so many casualties
                            and wrisks should have met such destiny in their passage through a small portion only of the Chesapeak.—
                        Mr. Peal is preparing for you the head and horns of the American Argoli or big horn,
                            which as soon as complete shall be forwarded to Mr. George Jefferson at Richmond.
                  With the most sincere and unalterable
                            frindship Your Obt. Servt.
                        
                            Meriwether Lewis.
                        
                    